252 F.2d 853
Albert E. BLACKSHEAR, Appellant,v.UNITED STATES of America, Appellee.
No. 14139.
United States Court of Appeals District of Columbia Circuit.
Argued January 22, 1958.
Decided February 20, 1958.
Petition for Rehearing In Banc Denied March 18, 1958.

Mr. Dayton M. Harrington, Washington, D. C., with whom Mr. James D. Graham, Jr., Washington, D. C. (both appointed by this Court) was on the brief for appellant.
Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., for appellee. Mr. Oliver Gasch, U. S. Atty., and Messrs. Arthur J. McLaughlin, and Lewis Carroll, Asst. U. S. Attys., were on the brief for appellee.
Before PRETTYMAN, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Blackshear was convicted of robbery and assault with a deadly weapon. On appeal he argues that his arrest was illegal and that the decision of the Supreme Court in the Mallory case1 precluded the admission of certain statements which he made.


2
Since he did not raise the point below, and since the circumstances do not call for an application of Rule 52(b), 18 U.S.C.A., we do not consider the alleged error.2 Lawson v. United States, 1957, 101 U.S.App.D.C. 332, 248 F.2d 654. The judgment of the District Court is therefore


3
Affirmed.



Notes:


1
 Mallory v. United States, 1957, 354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479


2
 The statements made were in the nature of an alibi. Conviction evidently rested on other evidence, chiefly that of the victim